Citation Nr: 0830191	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-03 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran served on active duty in the Philippine Guerilla 
and Combination Service from April 1945 to January 1946.  The 
veteran died in February 1984.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2006 and August 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran had recognized guerrilla service with the 
Philippine Army from April 5, 1945 to January 21, 1946.

 2.  The veteran died in February 1984.

3.  The death certificate lists the cause of the veteran's 
death as cancer of the liver.

4.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

5.  Liver cancer did not manifest during service.

6.  The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a causal relationship between his 
military service, or any disability related thereto, and his 
death.



CONCLUSIONS OF LAW

1.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by active duty service.  38 U.S.C.A.  
§§ 1310, 5107 (West 2002); 38 C.F.R. 38 U.S.C.A. §§ 3.312 
(2007).

2.  Basic eligibility for VA nonservice-connected death 
benefits is not established. 38 U.S.C.A. §§ 101(2), 107(a), 
1310, 1521, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.40, 3.41, 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007). 
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the appellant 
with adequate notice and assistance with regard to the claims 
on appeal.  Accordingly, the appellant is not prejudiced by 
the Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

In a March 2006 letter, the RO advised the appellant of the 
evidence required to substantiate the claim of entitlement to 
service connection for the cause of the veteran's death.  
This letter explained VA's duty to assist and advised the 
appellant of what evidence VA would be responsible for 
obtaining and what evidence VA would assist her in obtaining.  
This notice complied with the timing requirements set forth 
in Pelegrini, as it was provided prior to the initial 
unfavorable rating decision.

The appellant was not provided with VCAA notice pertaining to 
the claim of entitlement to nonservice-connected death 
pension.  The Board finds, however, that the VCAA is not 
applicable to the present claim, as it is a question of law 
whether the veteran's service qualifies as active service for 
VA benefits purposes.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that the VCAA has no effect on an 
appeal where the law is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002).

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the appellant in the 
development of her claims.  The RO obtained the relevant 
records necessary to decide these claims, including  service 
medical records, verifications of service and post-service 
medical records.  The appellant has not identified any 
outstanding information that is pertinent to these claims.

The Board notes that a VA opinion was not obtained in this 
case.  Service connection was not in effect for any disease 
or disability during the veteran's lifetime, and the evidence 
does not show that the disability which caused the veteran's 
death manifested within an applicable presumptive period.  
Moreover, there is no competent evidence linking the 
veteran's death to service.  Under these circumstances, there 
is no duty to obtain a medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4);  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

II.  Analysis of Claims

A.  Service connection for the cause of death

The cause of the veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  38 C.F.R. § 3.312(a) (2007).  

For a service-connected disability to be considered the 
principal or primary cause of death, it must be singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  38 C.F.R. § 
3.312(b) (2007).  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1) (2007).

Applicable law provides that service connection will be 
granted for a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
That an injury occurred in service alone is not enough; there 
must be a chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2007).  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service- connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Under 38 C.F.R. § 3.309, if a veteran is a former POW and was 
interned or detained for not less than 30 days, certain 
diseases shall be service- connected if manifested to a 
degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service, even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied.  38 U.S.C.A. §§ 1101, 1110, 
1112(b), 1113, 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 
3.309(c)(2007).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

A death certificate on file shows that the veteran died on 
February [redacted], 1994 at the age of 67.  The immediate cause of 
death was listed as cancer of the liver.  There were no 
antecedent causes listed.  At the time of the veteran's 
death, service connection was not in effect for any 
disabilities.

The appellant asserts that her husband was a prisoner of war.  
In June 2006, the appellant submitted an affidavit from the 
General Headquarters of the Armed Forces of the  Philippines 
Office of the Adjutant General, which indicated that the 
veteran was a prisoner of war from April 10, 1942 to April 
14, 1942.  
The Board finds that presumptive service connection for the 
veteran's death is not warranted based upon POW status.  The 
Board notes that the four-day time period of alleged 
imprisonment is less than the 30 days required under § 3.309.  
In addition, liver cancer is not a condition for which 
service connection is presumed based upon POW status, and 
there is no evidence that any of the conditions applicable to 
prisoners of war contributed to the veteran's death.  The 
Board also notes that the time period described in the 2006 
affidavit pre-dates the veteran's period of active service by 
several years and  therefore cannot be considered credible 
evidence of POW status. 

The veteran had active service from April 1945 to January 
1946.  Service medical records are negative for any findings 
of liver cancer.
 
Post-service medical records dated from 1982 to 1984 reflect 
that the veteran was treated for pulmonary tuberculosis and 
prostate cancer. 

The record does not contain any competent medical evidence of 
a nexus between the veteran's service and the liver cancer 
which caused his death.  See Hickson, supra.  The appellant 
has submitted statements in which she has indicated that her 
husband's death was caused by injuries sustained during 
service.  The Board does not doubt the sincerity of the 
appellant's belief that the veteran's death was related in 
some way to his service.  Nevertheless, the appellant has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the causal relationship 
between the veteran's death and his period of service.  
Evidence that requires medical knowledge must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App.183 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge).  

The Board concludes that there is a preponderance of the 
evidence against the appellant's claim. The veteran was not 
service-connected for any disabilities during his lifetime.  
Additionally, the record does not contain any competent 
medical evidence linking the veteran's death to service.  
While we sympathize with the appellant's loss of her husband, 
the Board finds that the veteran's death was unrelated to 
service or a service-connected disability.

B.  Entitlement to nonservice-connected death pension

The appellant also seeks entitlement to nonservice-connected 
death pension. 

Nonservice-connected death pension is payable to the 
surviving spouse of a veteran of a war who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability. 38 U.S.C.A. §§ 1521, 1541 (West 2002).

To establish basic eligibility for VA nonservice-connected 
death pension benefits, in part, the claimant must be a 
veteran who had active military, naval or air service. 38 
U.S.C.A. §§ 101(2)(24) (West 2002), 1521(j); 38 C.F.R. §§ 
3.1, 3.6 (2007).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2).  "Active military, naval, 
and air service" includes active duty.  Under VA regulation, 
"active duty" is defined as full-time duty in the Armed 
Forces. 38 C.F.R. § 3.6.  "The Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components. 38 C.F.R. § 3.1.

Service in the Philippine Scouts and the organized military 
forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2007).

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the present was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA 
nonservice-connected death pension benefits.  38 C.F.R. 
§ 3.40(b)-(d).

Based on the foregoing, persons with service in the 
Philippine Commonwealth Army, including the recognized 
guerrillas, shall not be deemed to have been in active 
military service with the Armed Forces of the United States 
for the purpose of establishing entitlement to VA nonservice-
connected death pension benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  Therefore, the Board finds that the appellant 
is not eligible for the requested benefit. The decedent's 
type of service is not one that can qualify a claimant for 
certain VA benefits such as a nonservice-connected death 
pension.

In this case, it is the law that is dispositive of the issue.  
Basic eligibility for VA 
non-service-connected death pension benefits is precluded 
based on the veteran's service.  The disposition of this 
claim is based on the law, and not the facts of the case, and 
entitlement to nonservice-connected death pension benefits is 
not warranted.  See Mason v. Principi, 16 Vet. App. 129, 131-
32 (2002); Sabonis, supra.






ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to non-service connected death pension is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


